The Chancellor.
The act relating to the fees of sheriffs (P. L. of 1879 p. 102), provides that those officers shall be “entitled to demand and receive, when a sale is made by virtue of an execution, on all sums of $1,000 and less, one per centum on the amount of the sale; on all sums over $1,000 and not exceeding $3,000, one-half of one per centum on the amount of the sale; and on all sums over $3,000, one-quarter of one per centum on the amount of the sale.” The question presented is upon the construction of that provision — whether, in computing the sheriff’s fees, where the amount raised is over $1,000, the per centum given is to be calculated as the language of the act is, upon the amount of the sale or upon $1,000 at one per centum, and on the excess up to $3,000 at one-half of one per centum, and on the excess above $3,000 at one-quarter of one per centum. The legislature manifestly intended what the language plainly imports, that the percentage in each case should be at one rate upon the whole amount of the sale, and that the rate should be governed by that amount. The language is so plain that it will not admit of any other construction. The legislature had before it the former act on the subject, which expressly and explicitly provided for a sliding scale of percentages. The legislature did not employ the language of the old law, but other language, clear and unequivocal. Its design undoubtedly was to establish a single rate of percentage on each sale : one per cent, on the amount of the sale where the amount is $1,000 or less, and half that percentage on the whole amount where it is over $1,000 and not over *43$3,000; and where it is larger than $3,000, one-quarter of one per cent. It is true that, according to the language of the act, the fees on a sale where the property brings $2,000 will be no more than on a sale where it brings but $1,000, and where the property brings less than $2,000, they will be less than where it brings $1,000; but such considerations will not authorize a different construction. The legislature has fixed the compensation by a rule, not only clear and unequivocal, but arbitrary in its character.